Case 2:17-cv-07643-FMO-RAO Document 132 Filed 09/24/20 Page 1of1 Page ID #:2637

—

JS-6

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

o oN DO oO fF WwW ND

= 0—l
=—-— oOo

ZAHRA AFIANIAN,
Plaintiff,

Case No. CV 17-7643 FMO (RAOx)

= =
w 1)
<

JUDGMENT

—
rs

CHAD F. WOLF, et al.,

=
or

Defendants.

)
)
)
)
)
)
)
)
)
)
)

=
oOo)

 

—
—]

Pursuant to Court’s Order Re: Pending Motions, filed contemporaneously with the filing of

=
co

this Judgment, IT |S ADJUDGED that the matter is remanded to the Board of Immigration Appeals

=
co

for further proceedings.

No
oO

Dated this 24th day of September, 2020.

N BR
No

/s/
Fernando M. Olguin
United States District Judge

Mm NM NO NHN WN
Nn Oo oO F&F W

 

NO
oO

 
